DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An RCE filed 11/15/22 is acknowledged.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Safai (6,325,669).
Regarding claim 1, Safai discloses a crimp pin electrical connector comprising:
a shell (a FIGURE A below) defining an interior with a first opening and a second opening to define an axial path through the shell between the first opening and the second opening;
a flange (the FIGURE A below) circumscribing an exterior of the shell; 
an insert (40, figure 3) located within the interior and comprising a first end corresponding to the first opening, a second end corresponding to the second opening, and at least one passage extending between the first end and the second end, the insert comprising:
at least one crimp pin (12, figure 3) corresponding to the at least one passage, the at least one crimp pin extending between a first crimp end and a second crimp end and also comprising a pin and a crimp; 
a retention shoulder (the FIGURE A below) extending from the pin; and
a seal barrier (42, figure 3) separate from the insert and spaced from the retention shoulder, forming a portion of the passage and being configured to compressively seal at least a portion of the at least one crimp pin, the seal barrier being provided along a portion of the passage between the first crimp pin end and the second crimp pin end;
wherein the at least one crimp pin is located within the at least one passage such that a portion of the at least one crimp pin is located on a first side of the flange and the crimp lies on a second side, opposite the first side, of the flange.

    PNG
    media_image1.png
    274
    529
    media_image1.png
    Greyscale

Regarding claim 2, figure 3 shows the flange is located between the first opening and the second opening.
Regarding claim 3, the insert further includes an electrical insulator and a wire lead.
Regarding claim 4, figure 3 shows the at least one crimp pin is included within a set of crimp pins and the at least one passage is included within a set of passages, wherein a total number of crimp pins included within the set of crimp pins corresponds to a total number of passages included within the set of passages.
Regarding claim 5, the FIGURE A above shows the at least one crimp pin has a barrel, which is located on the second side of the flange.
Regarding claim 6, figure 3 shows the barrel comprises an inspection hole, which is located on the second side of the flange.
	Regarding claim 23, figure 3 sows the seal barrier is provided entirely on the second side of the flange.
5.	Claims 1, 8-9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trummer (4,993,964).
Regarding claim 1, Trummer discloses a crimp pin electrical connector comprising:
a shell (15, figure 3) defining an interior with a first opening and a second opening to define an axial path through the shell between the first opening and the second opening;
a flange (a FIGURE B below) circumscribing an exterior of the shell; 
an insert (the FIGURE B below) located within the interior and comprising a first end corresponding to the first opening, a second end corresponding to the second opening, and at least one passage extending between the first end and the second end, the insert comprising:
at least one crimp pin (18, figure 3) corresponding to the at least one passage, the at least one crimp pin extending between a first crimp end and a second crimp end and also comprising a pin and a crimp (the FIGURE B below); 
a retention shoulder (the FIGURE B below) extending from the pin; and
a seal barrier (3, figure 3) separate from the insert and spaced from the retention shoulder, forming a portion of the passage and being configured to compressively seal at least a portion of the at least one crimp pin, the seal barrier being provided along a portion of the passage between the first crimp pin end and the second crimp pin end;
wherein the at least one crimp pin is located within the at least one passage such that a portion of the at least one crimp pin is located on a first side of the flange and the crimp lies on a second side, opposite the first side, of the flange.

    PNG
    media_image2.png
    372
    543
    media_image2.png
    Greyscale

Regarding claim 8, the at least one passage extends through a grommet (1, figure 3) and at least a portion of the crimp is received within a portion of the at least one passage extending through the grommet.
Regarding claim 9, figure 3 shows the seal barrier defining a first side and a second side of the seal barrier, and the crimp pin is located entirely on the first side of the seal barrier.
Regarding claim 21, figure 3 shows the seal barrier is integrally formed with the grommet.
6.	Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Harz (4,362,350).
Regarding claim 24, Von Harz, figure 1 shows a crimp pin electrical connector comprising:
a shell (14) defining an interior with a first opening and a second opening to define an axial path through the shell between the first opening and the second opening;
a flange (22) circumscribing an exterior of the shell; 
an insert (20) located within the interior and comprising a first end corresponding to the first opening, a second end corresponding to the second opening, and at least one passage extending between the first end and the second end, the insert comprising:
at least one crimp pin (12) corresponding to the at least one passage, the at least one crimp pin extending between a first crimp end and a second crimp end and also comprising a pin and a crimp;
a seal barrier (60) forming at least a portion of the passage and compressively sealing at least a portion of the at least one crimp pin, the seal barrier being provided along a portion of the passage between the first crimp pin end and the second crimp pin end; and
a grommet (18) provided forming at least a portion of the passage;
wherein the seal barrier is formed within the grommet.

Allowable Subject Matter
7.	Claims 11-17, 19 and 22 are allowed.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-6, 8-9, 21 and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        11/28/22.
thanh-tam.le@uspto.gov